Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered. Claims 13-20, 22-23 and 25 are canceled. Claims 31-33 are added. Claims 1-12, 21, 24 and 26-33 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0128]), A computer readable storage medium (claims 13-19), as used herein, is not to be construed as being transitory signals per se.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 10, 21, 24 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 2-5, 10, 21, 24 and 28, it is not clear whether the recitation of “presented educational content” is intended to be same as or different from the “presented educational content” recited in respective independent claims 1 and 21 upon which claims 2-5, 10, 21, 24 and 28 depend. As a result, the metes and bounds of claims 2-5, 10, 21, 24 and 28 cannot be discerned.
In claim 21, there is a lack of antecedent basis for “the presented educational segments.
In claim 30, it is not clear whether the recitation of “presented educational content” (line 3) is intended to be same as or different from the “presented educational content” (lines 7-8). As a result, the metes and bounds of claims 30-33 cannot be discerned.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 21, 24 and 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Independent claim 1 recites “A method comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 1
Revised 2019 Guidance
A method comprising:
A method is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1a]  predicting an exhibited sentiment of a certain user 
Abstract idea: predicting information involves mathematical relationships and requires a mathematical calculation and could be performed alternatively as a mental step (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L1b]  on being presented one or more candidate education segment, wherein the predicting is in dependence on historical sentiment parameter values of one or more user on being exposed to presented educational content
Presenting information is insignificant extra-solution activity (i.e., data presentation). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L1c]  the historical sentiment parameter values being stored in a data repository, wherein the one or more candidate education segment comprises digital media content adapted for playing by a digital media player
The digital media player and data repository are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L2a]  selecting at least one of the one or more candidate education segment in dependence on a result of the predicting 
Abstract idea: selecting information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L2b]  so that a selected at least one of the one or more candidate education segment resulting from the selecting is personalized for the certain user
Abstract idea: personalizing the selection could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L3]  presenting to the certain user the selected at least one of the one or more candidate education segment
Presenting information is insignificant post-solution activity (data display intended for human perception). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the digital media player and data repository and automation of a manual process does not take the claim out of the mathematical concepts and mental process groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the digital media player and data repository at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 4: computer program product can
include a computer readable storage medium readable by one or more processing circuit; ¶¶ 13-14: a predictive model that can be trained using supervised machine learning processes; ¶ 18: System 100 can include manager system 110 having an associated data repository 112, client computer devices 130A-130Z, machine learning system 140, and social media system 150…; ¶ 21: computer device of client computer devices 130A-130Z, according to one embodiment, can be a computing node device provided by a client computer, e.g. a mobile device, e.g. a smartphone, tablet, laptop, smartwatch, or PC that runs one or more program e.g. including a web browser for opening and viewing web pages…; ¶ 28: Data repository 112 can store various data in users area 2121. Data repository 112 can store data on users of system 100…; ¶¶ 30-31: one or more computing devices (e.g., mobile devices, tablet devices, laptop computing devices, desktop computing devices, server computing devices, etc.); ¶ 50: Installation packages can include, for example, media player software, so that respective client computer devices of client computer devices 130A-130(Z-1) can play digital educational content, received from manager system 110; ¶ 94: embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed…; ¶ 113: Examples of well -known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like; ¶ 115: The components of computer system 12 may include, but are not limited to, one or more processor 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16; ¶ 128: The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing…. The lack of details about the digital media player and data repository indicates that these additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of “presenting to the certain user the selected at least one of the one or more candidate education segment” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 1b and 3 (data presentation) and 1c (storing information) reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the function performed the digital media player and data repository at each respective step is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1b and 3 (data presentation) and 1c (storing information) are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1b and 3 (data presentation) and 1c (storing information) recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claim activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of predicting, presenting, storing, selecting, and presenting is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 21 is a method comprising steps and additional elements similar to those of Claim 1. Accordingly, independent claim 21 (1) also recites abstract mathematical concepts and/or mental processes, (2) does not integrate the abstract idea into a practical application, and (3) does not amount to significantly more than the abstract idea, for reasons similar to those discussed above with respect to claim 1.
	In regard to independent claim 30:
	Step 1: Statutory Category?
	Independent claim 30 recites “A method comprising:”. Independent Claim 30 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 30/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 30
Revised 2019 Guidance
A method comprising:
A method is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1a]  predicting an exhibited sentiment of a certain user 
Abstract idea: predicting information involves mathematical relationships and requires a mathematical calculation and could be performed alternatively as a mental step (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L1b]  on being presented one or more candidate education segment, wherein the predicting is in dependence on historical sentiment parameter values of one or more user on being exposed to presented educational content,
Presenting information is insignificant extra-solution activity (i.e., data presentation). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L1c]  the historical sentiment parameter values being stored in a data repository, wherein the one or more candidate education segment comprises digital media content adapted for playing by a digital media player
The digital media player and data repository are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L1d]  wherein the historical sentiment parameter values are derived using biometric sensor output data of the certain user collected with the certain user being exposed to presented educational content, wherein the biometric sensor output data includes video data representing facial expressions and eye gaze patterns of the certain user
The implied biometric sensor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
collecting information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L2a]  selecting at least one of the one or more candidate education segment in dependence on a result of the predicting so that a selected at least one of the one or more candidate education segment resulting from the selecting is personalized for the certain user
Abstract idea: selecting information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L2b]  wherein the selecting the  at least one of the one or more candidate education segment includes querying a predictive model that has been trained by supervised machine learning for predicting sentiment response of the certain user
The predictive model that has been trained by supervised machine learning is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Querying the predictive model is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L2c]  wherein training of the predictive model includes applying training data to the predictive model, the training data including, for instances of presented education segments presented to the certain user sentiment parameter value data of the historical sentiment parameter values derived using biometric sensor output data of the certain user collected with the certain user being exposed to presented educational content; and
The predictive model and implied biometric senor are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Training the predictive model includes applying training data to the predictive model is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L3]  presenting to the certain user the selected at least one of the one or more candidate education segment
Presenting information to the certain user is insignificant post-solution activity (data display intended for human perception). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 30/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning, and automation of a manual process does not take the claim out of the mathematical concepts and mental process groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 30/Revised 2019 Guidance Table above, recites the additional limitations of the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 4: computer program product can
include a computer readable storage medium readable by one or more processing circuit; ¶¶ 13-14: a predictive model that can be trained using supervised machine learning processes; ¶ 18: System 100 can include manager system 110 having an associated data repository 112, client computer devices 130A-130Z, machine learning system 140, and social media system 150…; ¶ 21: computer device of client computer devices 130A-130Z, according to one embodiment, can be a computing node device provided by a client computer, e.g. a mobile device, e.g. a smartphone, tablet, laptop, smartwatch, or PC that runs one or more program e.g. including a web browser for opening and viewing web pages…; ¶ 28: Data repository 112 can store various data in users area 2121. Data repository 112 can store data on users of system 100…; ¶ 34: various predictive models that can be instantiated by machine learning system 140…;  ¶¶ 30-31: one or more computing devices (e.g., mobile devices, tablet devices, laptop computing devices, desktop computing devices, server computing devices, etc.) ; ¶ 47: data repository 112 of client computer devices 130A-130Z…; ¶ 50: Installation packages can include, for example, media player software, so that respective client computer devices of client computer devices 130A-130(Z-1) can play digital educational content, received from manager system 110; ¶ 93: Embodiments herein can include predictive models trained by supervised machine learning to perform various functions such as predicting exhibited user sentiment behaviors in response to certain and characterized education segments, having certain topic and content classification…; ¶ 94: embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed…; ¶ 113: Examples of well -known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like; ¶ 114: a computer system 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations…; ¶ 115: The components of computer system 12 may include, but are not limited to, one or more processor 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16; ¶ 128: The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing…. The lack of details about the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning indicates that these additional elements are generic computer components, performing generic functions. Training the predictive model without any technical details amounts to generic data processing. The instant Specification describes the use of machine learning in general terms, without explaining how the predictive model trained by supervised machine learning would be different from known machine learning and artificial neural network algorithms. Under broadest reasonable interpretation, a generic use of machine learning implies nothing more than updating a model as more data becomes available. A generic recitation of “machine learning” is equivalent to the words “apply it” on a computer or simply instruct the computer to implement the abstract idea. Because the instant Specification provides a high-level and general description of machine learning requiring no specialized implementation, the Examiner takes the position that the “machine learning” limitations do not evidence any improvements to the functioning of a computer or any other technology or technical field. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of “presenting to the certain user the selected at least one of the one or more candidate education segment” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 1b and 3 (data presentation) and 1c (storing information) reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 30 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the function performed the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning at each respective step is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1b and 3 (data presentation), 1c, 1d, 2b and 2c (data gathering) are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1b and 3 (data presentation) and 1c (storing information) recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claim activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). The Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning that would distinguish the recited components from conventional components, and from generic implementation. For example, machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. Additionally, the Specification discloses “[M]achine learning system 140 can be provided by a machine learning service that provides deployment of models and management of deployed models, online deployment, scoring, batch deployment, stream deployment, monitoring and retraining deployed models. For example, a machine learning service provided by IBM™”. (See, e.g., Spec. ¶ 23). An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. Furthermore, the following references supports the conclusion that the recited machine learning predictive model elements are well understood routine and conventional. Walter et al. (US 20030088565 A1) (at least ¶ 36: supervised or unsupervised machine learning), the phrase "model" ("predictive model" or "decision model") is used generally to imply any type of model (e.g., classification, regression, and clustering models, classification trees, regression trees, decision trees, neural networks, additive models, linear and logical regression techniques, etc.) that can be used; ¶ 51: Techniques known in the art are used to obtain a prediction of diversity measure for each new potential component predictive model); TABIBIAZAR et al. (US 20080300797 A) (¶ 138: if a supervised learning algorithm is to be used to develop a predictive model; ¶ 268: a known atherosclerotic drug treatment and those not treated with the particular treatment can be used develop a predictive model); Harrington et al. (US 20110144914 A1) (¶ 74: If a supervised learning algorithm is to be used to develop a predictive model…; ¶ 167: As is known in the art, the relative sensitivity and specificity of a predictive model can be "tuned" to favor either the selectivity metric or the sensitivity metric); Chari et al. (US 20130097103 A1) (¶ 2: major limitation of supervised learning in real-world applications is the difficulty in obtaining labeled data to train predictive models. It is well known that the classification performance of a predictive model depends crucially on the quality of training data); Allen et al. (US 20140172733 A1) (¶ 31: the computer system may generate a predictive model based on the subset of the values using a supervised learning technique, such as Support Vector Machines or Classification and Regression trees (and, more generally, a supervised learning technique known to one of skill in the art); Achin et al. (US 20150339572 A1) (¶ 5: Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset; ¶ 10: conventional approaches to generating predictive models); Singh et al. (US 20160357930 A1) (¶ 6: a supervised predictive model in order to identify members who are at-risk of falling; ¶ 17: A falls predictive model 108 is developed using a combination of various well-known techniques as listed in Table 2); Schreyer (US 20170161855 A1) (¶ 86: one commercially-available predictive analytics API exposes services to add data to a new model for training, to add or update data to a trained model, to get a list of available predictive models, to get a training status of a model, to delete a trained model, to get a prediction, to get a prediction using a specific trained model, to get a prediction using a specific algorithm (e.g., supervised, unsupervised, etc.), and so forth). Hence, as noted above in reference to Berkheimer, the generically recited machine learning predictive model elements are well-understood or routine or conventional (or an equivalent term), as old technology and commercially available product and as such are invoked merely as tools.
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of predicting, presenting, storing, selecting, and presenting is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 2-12, 24, 26-29 and 31-33 include all the limitations of respective independent claims 1, 21 and 30 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 21 and 30. Dependent claims 2-12, 24, 26-29 and 31-33 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. The additional elements of the dependent claims, for example, biometric sensor (implied in claims 2-5, 24 and 32-33), certain predictive model (claims 8-9), trained predictive model (claim 10), particular trained predictive model (claim 12), data repository (claim 21), digital media player (claim 21) are recited at a high level of generality without any technical details to indicate improvements to computers, software, or other technologies. See Speciation  ¶: 21: a head worn electroencephalographic (EEG) sensor…; ¶ 22:… camera sensor can provide video data for processing to determine facial expressions from which set of sentiment parameter values can be provided and returned…sensor of sensor system 133 can additionally or alternatively include an EEG sensor, which directly senses electrical activity of a user's brain…; ¶ 50: biometric signals of one or more sensor associated to a client computer device; ¶¶ 42, 72, 75, 76, 93, 121. Each of the additional limitations of the dependent claims, for example, the querying a certain predictive model (claims 8-10 and 27-28 - data gathering), the storing information in a data repository (claim 21 28 - data gathering), the iterative data presentation (claims 31-33 - data display intended for human perception), the iteratively retraining the predictive model (claims 32-33 - data gathering), reflects a type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. As previously noted, the instant Specification describes the use of machine learning in general terms, without explaining how the predictive model trained by supervised machine learning would be different from known machine learning and artificial neural network algorithms. Under broadest reasonable interpretation, a generic use of machine learning implies nothing more than updating a model as more data becomes available. A generic recitation of “machine learning” is equivalent to the words “apply it” on a computer or simply instruct the computer to implement the abstract idea. Because the instant Specification provides a high-level and general description of machine learning requiring no specialized implementation, the Examiner takes the position that the “machine learning” limitations do not evidence any improvements to the functioning of a computer or any other technology or technical field. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-12, 24, 26-29 and 31-33 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-12, 24, 26-29 and 31-33 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Indefiniteness Rejections
	Applicant’s cancellation of claims 22-23 and 25 resolves the previous issues of these claims under 35 U.S.C. § 112(b).
	Applicant has not addressed any other previous issues under 35 U.S.C. § 112(b). In regard to Applicant’s remark that “the Examiner has not stated on record how the claim terms is being interpreted with respect to the prior art applied in the rejection”, Applicant is  respectfully reminded no prior art rejection was applied in the Final Rejection dated 07/07/2022. Additionally, the Examiner expressing an interpretation of the intended claim scope, would not remedy the claim issues under 35 U.S.C. § 112(b).
Rejections Under 35 U.S.C. § 101
The rejections above, not repeated herein, are maintained and revised to address Applicant’s amendment and arguments/remarks filed on 11/07/2022. 	
Applicant argues that “the Examiner has not presented a prima facie case in support of the rejection under 35 USC 101”. In support of the assertion, Applicant additionally argues that “[T]he Examiner has not identified particular claim recitations defining the asserted abstract idea and has not identified particular claim elements asserted to define additional elements.” These arguments are not persuasive. The Examiner has clearly identified which category of judicial exception each abstract claim limitation falls into. While Applicant additionally argues that the Examiner declines to consider the actual claim elements, but rather “(a) cites to claim recitations, (b) presents genericized versions of the claim elements, and then (c) considers the genericized versions of the claim elements rather than the actual claim elements” and that “applicant has insufficient information to respond. For example, significantly different avenues for traversal are available in dependence on whether claim element is asserted to define an abstract idea or an additional element”, as shown in the Independent Claim 1/Revised 2019 Guidance Table and associated rejections (Step 2A - Prong 1, Step 2A - Prong 2 and Step 2B), the Examiner’s broader articulation of claim 1 as a whole is consistent with the claim. In particular, the fact that claim 1 may include more words than the phrases used to articulate the abstract steps is an insufficient basis to persuasively argue that the claim language has been mischaracterized or that the Examiner has otherwise failed to consider all of the limitations of the claim because there is no requirement that the Examiner’s formulation of the abstract idea copy the claim language. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”). The Independent Claim 1/Revised 2019 Guidance Table and associated rejections (Step 2A - Prong 1, Step 2A - Prong 2 and Step 2B) identify abstract limitations and non-abstract limitations, as per the Revised 2019 Guidance and explain why the claims are directed to an abstract idea in light of their additional limitations to establish a prima facie case of eligibility under § 101, contrary to Applicant’s arguments.
	Applicant’s Berkheimer arguments are not persuasive. Applicant is respectfully reminded that the Berkheimer Memorandum, Section III (A)(1) states: “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element”. In the instant case, as noted in the previous Office Action dated 03/16/2022 maintained above, “[T]he lack of details about the digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning, certain predictive model, trained predictive model, particular trained predictive model, indicates that these additional elements are generic computer components, performing generic functions”. Additionally, “the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification”. The originally filed Specification discloses “data repository 112 of client computer devices 130A-130Z”, “Installation packages can include, for example, media player software, so that respective client computer devices of client computer devices 130A-130(Z-1) can play digital educational content, received from manager system 110…Installation packages when installed can facilitate a respective client computer device of client computer device 130A-130(Z-1) receiving digital educational content, playing of that content, obtaining of biometric signals of one or more sensor associated to a client computer device and forwarding biometric signal data for processing by manager system 110” and that “embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed”, “Each client computer device 130A-130Z can also include an associated sensor system 133, having one or more sensor. A sensor associated to a client computer device can be incorporated into a housing of a client computer device, e.g. as in a head worn electroencephalographic (EEG) sensor…computer device of client computer devices 130A-130Z, according to one embodiment, can be a computing node device provided by a client computer, e.g. a mobile device, e.g. a smartphone, tablet, laptop, smartwatch, or PC”, “[A] sensor of sensor system 133 can include e.g. a camera sensor…An EEG sensor can be provided with use of commercially available hardware”, “data repository 112 of client computer devices 130A-130Z”, “any client computer device of client computer devices 130A-130Z) can include all the sensors described and in one embodiment can include only one such sensor”, “processing eye gaze representing video data as received using a sensor of sensor system 133 provided by a camera sensor. Such processing can employ commercially available software”, “…computer system 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations…”, “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”. Spec. at least ¶¶ 18, 21, 22, 47, 50, 114. Thus, the Specification describes the digital media player, data repository, and biometric sensor (e.g., EEG sensor and camera) in a manner that indicates that these elements are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Further, the Specification does not provide additional details about the computers that would distinguish the recited components from generic implementation individually and generic implementation in the combination. See Spec. at least ¶¶ 18, 21, 22, 47, 50, 114. The instant Specification (at least ¶¶ 13-14, 23, 34-36, 51-52, 56-61, 66, 68, 77-83, 87-88, 91, 93) describes the use of machine learning in general terms, using language fairly similar to that claimed, without explaining how the predictive model trained by supervised machine learning would be different from known machine learning and artificial neural network algorithms. Under broadest reasonable interpretation, a generic use of machine learning implies nothing more than updating a model as more data becomes available. A generic recitation of “machine learning” is equivalent to the words “apply it” on a computer or simply instruct the computer to implement the abstract idea. Because the instant Specification provides a high-level and general description of machine learning requiring no specialized implementation, the Examiner takes the position that the “machine learning” limitations do not evidence any improvements to the functioning of a computer or any other technology or technical field. In view of Applicant’s Specification, the claimed computer components are reasonably determined to be generic, purely conventional computer elements performing generic computer functions, e.g., collecting, storing and presenting information, routinely used in computer applications. Because the cited paragraphs of the Specification describe the recited computing elements and their associated functions in no more than generic terms, the claims do no more than require generic computer elements to perform generic computer functions, rather than improve computer capabilities. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373 (Moore, J., concurring) (internal citations omitted); see also BSG Tech LLC, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”).
	Furthermore, the Berkheimer Memorandum, Section III (A)(2) states: “A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)”. See iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The cited evidence constitutes an “express
statement” satisfying Step 2B under Berkheimer. See Berkheimer Memorandum 33; MPEP 2106.05(d)(II).
	Applicant argues that the “claims cannot be practically performed in the human mind” then recites example claim language that “cannot be practically performed in the human mind at least because it would not be practical to perform "wherein the predicting is in dependence on historical sentiment parameter values of one or more user on being exposed to presented educational content".”. Applicant additionally argues that “[I]t is also not practical to perform the recitations of the dependent claims in the human mind” citing other claim language segments. Applicant’s arguments are not persuasive. Applicant has not provided any evidence, example, or reasoning to support these arguments. It is also worth noting that the recitation of physical hardware is one of context rather than technological implementation detail. “The Supreme Court and this court have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). As a result, Applicant’s arguments are not persuasive.
	In regard to Applica’s remark that “The Examiner has failed to provide any explanation as to why the current claims are analogous to any of the listed examples” is not persuasive as Applicant has not pointed to any of the citations. The Examiner maintains that the court decisions cited are properly referenced. Applicant is respectfully directed to review the numerous court decisions that similarly cites other court decisions. 
	In regard to Applicant’s "mathematical calculation" remarks, even assuming arguendo the  predicting information limitations are viewed as not reciting a mathematical concept, at least in view of the definition of to predict being “to declare or indicate in advance; especially: foretell on the basis of observation, experience, or scientific reason” (Merriam-Webster), the predicting information limitations could be performed as a mental step (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
	Applicant’s argument that “it is impermissible for an Examiner to parse an additional element from the context of the claim language or otherwise to genericize the additional elements” is not persuasive. As noted in the Office Actions dated 03/16/2022 and 07/07/2022 maintained above, in Step 2B, the claim elements are analyzed “separately” and “in combination”.
	Applicant’s argument that “[T]he Examiner has not presented a single authority indicating that machine learning elements reciting training data elements have been found to be insignificant elements” is not persuasive. It is important to note that the predictive model trained by supervised machine learning relates to algorithms. Applicant does not contend inventing machine learning algorithms in general or any such algorithm in particular. Machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. Additionally, the Specification discloses “[M]achine learning system 140 can be provided by a machine learning service that provides deployment of models and management of deployed models, online deployment, scoring, batch deployment, stream deployment, monitoring and retraining deployed models. For example, a machine learning service provided by IBM™”. (See, e.g., Spec. ¶ 23). An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Furthermore, the following references supports the conclusion that the recited machine learning predictive model elements are well understood routine and conventional. Walter et al. (US 20030088565 A1) (at least ¶ 36: supervised or unsupervised machine learning), the phrase "model" ("predictive model" or "decision model") is used generally to imply any type of model (e.g., classification, regression, and clustering models, classification trees, regression trees, decision trees, neural networks, additive models, linear and logical regression techniques, etc.) that can be used; ¶ 51: Techniques known in the art are used to obtain a prediction of diversity measure for each new potential component predictive model); TABIBIAZAR et al. (US 20080300797 A) (¶ 138: if a supervised learning algorithm is to be used to develop a predictive model; ¶ 268: a known atherosclerotic drug treatment and those not treated with the particular treatment can be used develop a predictive model); Harrington et al. (US 20110144914 A1) (¶ 74: If a supervised learning algorithm is to be used to develop a predictive model…; ¶ 167: As is known in the art, the relative sensitivity and specificity of a predictive model can be "tuned" to favor either the selectivity metric or the sensitivity metric); Chari et al. (US 20130097103 A1) (¶ 2: major limitation of supervised learning in real-world applications is the difficulty in obtaining labeled data to train predictive models. It is well known that the classification performance of a predictive model depends crucially on the quality of training data); Allen et al. (US 20140172733 A1) (¶ 31: the computer system may generate a predictive model based on the subset of the values using a supervised learning technique, such as Support Vector Machines or Classification and Regression trees (and, more generally, a supervised learning technique known to one of skill in the art); Achin et al. (US 20150339572 A1) (¶ 5: Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset; ¶ 10: conventional approaches to generating predictive models); Singh et al. (US 20160357930 A1) (¶ 6: a supervised predictive model in order to identify members who are at-risk of falling; ¶ 17: A falls predictive model 108 is developed using a combination of various well-known techniques as listed in Table 2); Schreyer (US 20170161855 A1) (¶ 86: one commercially-available predictive analytics API exposes services to add data to a new model for training, to add or update data to a trained model, to get a list of available predictive models, to get a training status of a model, to delete a trained model, to get a prediction, to get a prediction using a specific trained model, to get a prediction using a specific algorithm (e.g., supervised, unsupervised, etc.), and so forth). Hence, as noted above in reference to Berkheimer, the generically recited machine learning predictive model elements are well-understood or routine or conventional (or an equivalent term), as old technology and commercially available product and as such are invoked merely as tools.
	Applicant’s arguments that “it is impermissible for the Examiner to disregard sections of the applicant's disclosure that reference improvements to computer technology or another technical field” and that “the Examiner summarily concludes, without any analysis, that the limitations beyond the abstract idea are 'no more than mere instructions to implement the idea on a computer."')” is unpersuasive. Applicant references paragraph [0093] for the instant Specification as evidence of improvement to computer technology or another technical field. However, while the Specification alleges “computing advantages to address problems arising in the realm of computer systems”, “for reduced reliance on manually operated user interfaces” and “reduced reliance on manual interface for controls for selection and presentment of content” can simply be the result of automation which is an expected benefit of computer usage. Additionally, neither the claim nor the Specification describes how “users can be trained with reduced computer system resource consumption” as the Specification does not describe how the claimed invention achieves this purported improvement over prior computer systems. Furthermore, by definition, machine learning is a branch of artificial intelligence (AI) and computer science which focuses on the use of data and algorithms to imitate the way that humans learn, gradually improving its accuracy. See https://www.ibm.com/cloud/learn/machine-learning. It is apparent that the Specification’s indication that “[[M]achine learning processes can be performed for increased accuracy and for reduction of reliance on rules based criteria and thus reduced computational overhead” is an expected benefit of machine learning. It is thus apparent that the cited paragraph of the Specification failed to describe how the claimed invention provides an improvement to a specific technology by providing a technical solution to a technical problem, and as such how the claimed invention is directed to eligible subject matter. Moreover, as is clear from the Specification, there is no indication that the operations recited in the claim require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than conventional components or generic computer components to perform generic computer functions. The purported advantages do not require a technological improvement beyond the use of generic computer components, such as a digital media player, data repository, biometric sensor, predictive model that has been trained by supervised machine learning, certain predictive model, trained predictive model, particular trained predictive model to implement the abstract idea. For example, as noted above, the Independent Claim 1/Revised 2019 Guidance Table and associated Step 2B rejections identify the non-abstract limitations (for example in claim 1, digital media player and data repository are generic computer components; [L1b] presenting information is insignificant extra-solution activity (i.e., data presentation); [L1c] storing information is insignificant extra-solution activity (i.e., data gathering); [L3] presenting information is insignificant post-solution activity (data display intended for human perception)), as per the Revised 2019 Guidance and MPEP § 2106.05(g). The associated rejections also explain why the additional elements do not integrate the judicial exception into a practical application and also explain why the additional elements, considered individually and in combination do not provide significantly more than the abstract idea. As such, contrary to Applicant’s arguments, the above rejections clearly establish a prima facie case of eligibility under § 101 that the claims are not patent eligible.
	In regard to Applicant’s request for the Examiner in regard to the rejection of claim 30 to “explain why the description at supports the conclusion that the recited machine learning predictive model elements are well understood routine and conventional”, the revised rejections and response to arguments have clearly cited portions of the Specification and of prior art references supporting that the recited machine learning predictive model elements are “well understood, routine and conventional”.
	In light of the foregoing, the Examiner maintains that the claim rejections under 35 U.S.C. 101 are proper and that each of Applicant’s claims 1-12, 21, 24 and 26-33, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, all arguments not addressed in the previous Office Action in the Remarks are considered acquiescent forthwith.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715